Citation Nr: 1801313	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1979 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office and was remanded in December 2013, October 2014, June 2015, and June 2016. 

The Veteran initially requested a Board hearing which was scheduled for February 2013.  He did not report for the hearing and did not provide good cause or request to reschedule the hearing.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.703, 20.704 (2017).

The issues of entitlement to service connection for sleep apnea, entitlement to service connection for a vision disability, and entitlement to a total disability rating based upon individual unemployability have been raised by the record.  These issues were referred by the Board in December 2013 and June 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The evidence demonstrates that the Veteran's hypertension had onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for his hypertension, which he asserts began during active duty.  As an initial matter, the Board notes that the record reflects a diagnosis of hypertension during the pendency of the appeal.  As such, the Board finds that a current disability has been established for purposes of determining service connection.  Accordingly, the question becomes whether the disability is related to service. 

The Veteran's service treatment records do not reflect a definitive diagnosis of hypertension; however, they do note elevated blood pressure readings.

A VA examination and opinion were obtained in February 2014, and the examiner opined that hypertension was less likely than not related to service because the examiner could not find evidence of treatment for hypertension in service.  The Board found this opinion inadequate; as such, it will not be afforded probative value.

The Board obtained an additional opinion from a Veterans Health Administration cardiologist in September 2017.  Upon review of the record, the cardiologist opined that the elevated blood pressure readings in service were indicative of hypertension.  As such, the cardiologist further opined that it was at least as likely as not that the Veteran's hypertension was incurred in service.  
Accordingly, in the absence of evidence to the contrary, the Board finds service connection for hypertension is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


